DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021 has been entered.
Allowable Subject Matter
Claims 2-9 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the liquid crystal display device of claim 2, in particular the limitations of a top gate transistor; wherein the first insulating layer and the second insulating layer each comprise organic material, wherein the auxiliary wiring, the source electrode, and the drain electrode each comprise Al, wherein the first insulating layer comprises a region located above a gate electrode of the transistor, a region located below the source electrode, a region located below the drain electrode, and a region located below the auxiliary wiring. The prior art does not disclose or suggest the liquid crystal display device of claim 3, in particular the limitations of a top gate transistor; wherein the first insulating layer and the second insulating layer each comprise organic material, wherein the auxiliary wiring, the source electrode, and the drain 
The closely related prior art, Ono et al. (US 20050105032) discloses (Figs. 1-12) a liquid crystal display device, comprising: a transistor (TFT1); a first insulating layer (GI); a second insulating layer (PAS); a common electrode (CT); an auxiliary wiring (CL); a pixel electrode (PX); and a liquid crystal layer (LC), wherein the first insulating layer and the second insulating layer are stacked so as to have a region sandwiching a source electrode (SD1) of the transistor and a region sandwiching a drain electrode (SD2) of the transistor, wherein the pixel electrode 
However, the prior art does not disclose or suggest the liquid crystal display device of claim 2, in particular the limitations of a top gate transistor; wherein the first insulating layer and the second insulating layer each comprise organic material, wherein the auxiliary wiring, the source electrode, and the drain electrode each comprise Al, wherein the first insulating layer comprises a region located above a gate electrode of the transistor, a region located below the source electrode, a region located below the drain electrode, and a region located below the auxiliary wiring. Claim 2 is therefore allowed, as is dependent claim 6. The prior art does not disclose or suggest the liquid crystal display device of claim 3, in particular the limitations of a top gate transistor; wherein the first insulating layer and the second insulating layer each comprise organic material, wherein the auxiliary wiring, the source electrode, and the drain electrode each comprise Al, wherein the first insulating layer comprises a region located above a gate electrode of the top gate transistor, a region located below the source electrode, a region located below the drain electrode, and a region located below the auxiliary wiring. Claim 3 is therefore allowed, as is dependent claim 7. The prior art does not disclose or suggest the liquid .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES S CHANG/            Primary Examiner, Art Unit 2871